UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Criminal No. 19-603 (FLW)

ORDER FOR CONTINUANCE

 

QUASAAN BETHEA

This matter having come before the Court on the joint application of the
United States, by Craig Carpenito, United States Attorney for the District of
New Jersey (Erica Liu, Assistant U.S. Attorney, appearing), and defendant
Quasaan Bethea (Linwood A. Jones, Esq., appearing), for an order granting a
continuance of proceedings in the above-captioned matter; and the defendant
being aware that he has the right to have this matter brought to trial within 70
days of the date of his appearance before a judicial officer of this court
pursuant to 18 U.S.C. § 3161(c)(1); and the defendant having consented to
such continuance and having waived such right; and for good cause shown,

IT 1S THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

1. The failure to grant a continuance would deny counsel for the
defendant and counsel for the Government the reasonable time necessary for
effective preparation for trial, taking into account the exercise of due diligence.

2. Asaresult of the foregoing, pursuant to 18 U.S.C. § 3161(h)(7)(A)
and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

outweigh the best interests of the public and the defendant in a speedy trial.

>t
IT IS, therefore, on this as"

day of September, 2019,

ORDERED that this action be, and hereby is, continued until

December 15, 2019; and it is further

ORDERED that the period from the date of this order through

December 15, 2019 be and it hereby is excluded in computing time

under the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq.

Consented to as to form and entry:

Zuta0.Cr

ERICA LIU
Assistant U.S. Attorney

r fe,
L Ae VHA

HOW FREDA L. WOLFSON
Chief Judge
United States District Judge

 

(here I 0) Jove,

LINWOOD A. JONES, ESO.
Counsel for defendant
